Ross, J.
The defendant is entitled to a new trial. The court below erred in permitting the witness Andrew J. Clunie to be asked and to answer the question: “ Please look at page 6 of this paper and state to whom the article contained upon that page under the heading ‘Sharks and Humans' (being the article alleged to be libelous) has reference.” It was for the jury to say to whom the article referred.
The court below also erred in instructing the jury as it did, in effect, that they might, if they thought proper, ignore the law defining libel. While in actions for criminal libel the jury are to determine the law as well as the facts, they are, of course, not at liberty to determine that *195what the statute declares to be a criminal libel is not such.
Judgment and order reversed, and cause remanded for a new trial.
McKinstry, J., and Myrick, J., concurred.